Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made this 5th day of May, 2016,
by and between BAR HARBOR BANKSHARES, a Maine corporation with its headquarters
located in Bar Harbor, Maine (the “Company”), BAR HARBOR BANK & TRUST, a
wholly-owned subsidiary of the Company (the “Bank”) (together, the “Employer”),
and WILLIAM J. MCIVER, residing at the address on file with the Employer (the
“Executive”).

W I T N E S S E T H:

WHEREAS, the Employer desires to employ the Executive, and the Executive desires
to accept such employment upon the terms and conditions set forth herein,
including, without limitation, the restrictive covenants in Sections 10 and 11
herein.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:

1. DEFINITIONS.

1.1. “Cause” shall mean solely the Executive’s conviction by a court of
competent jurisdiction of a felony involving dishonesty or fraud on the part of
the Executive in his relationship with the Employer.

1.2. “Code” shall mean the Internal Revenue Code of 1986, as amended, together
with the rules and regulations promulgated thereunder.

1.3. “Confidential Information” shall mean any and all information and
compilations of information, in whatever form or medium (including any copies
thereof), relating to any part of the business of the Company, the Bank, or any
of their subsidiaries or affiliates, or the business of their customers,
provided to the Executive, or which the Executive obtained or compiled or had
obtained or compiled on his behalf, which information or compilations of
information are not a matter of public record or generally known or available to
the public, including, without limitation, but subject to the foregoing, the
following:

 

  1.3.1. Financial information regarding the Company, the Bank, or any of their
subsidiaries or affiliates;

 

  1.3.2. Personnel data, including compensation arrangements relating to the
Executive or any other employees of the Company, the Bank, or any of their
subsidiaries or affiliates;



--------------------------------------------------------------------------------

  1.3.3. Internal plans, practices, and procedures of the Company, the Bank, or
any of their subsidiaries or affiliates;

 

  1.3.4. The names, portfolio information, investment strategies, requirements,
lending or deposit information, or any similar information of any customers,
clients, or prospects of the Company, the Bank, or any of their subsidiaries or
affiliates;

 

  1.3.5. Business methods and marketing strategies of the Company, the Bank, or
any of their subsidiaries or affiliates;

 

  1.3.6. Any other information expressly identified to Executive as confidential
by the officers and directors of the Company, the Bank, or any of their
subsidiaries or affiliates; and

 

  1.3.7. The terms and conditions of this Agreement and any documents or
instruments executed in connection herewith that are not of public record.

1.4. “Disability” shall mean a condition: (a) which causes the Executive to be
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which can be expected to last for a continuous period of not less than
twelve (12) months; or (b) which results in his receiving, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which can be expected to last for a continuous period of not
less than twelve (12) months, income replacement benefits for a period of not
less than three (3) months under an accident and health plan covering employees
of the Employer. Disability shall be deemed to exist only when the disability
has been certified to the Board of Directors of the Company by a licensed
physician approved by the Board of Directors of the Company.

 

  1.5. “Effective Date” shall mean the Closing Date, as such term is defined in
the Agreement and Plan of Merger, dated as of May 5, 2016, by and between the
Company and Lake Sunapee Bank Group.

 

  1.6. “Good Reason” shall mean the occurrence of one or more of the following
events without the consent of the Executive:

 

  1.6.1. A material diminution in the Executive’s Base Compensation;

 

2



--------------------------------------------------------------------------------

  1.6.2. A material diminution or adverse change in the Executive’s authority,
duties, or responsibilities;

 

  1.6.3. A material diminution in the budget over which the Executive retains
authority;

 

  1.6.4. A material change in the geographic location at which the Executive
must perform a substantial portion of his services, which for purposes of this
Agreement means a location that is more than one hundred (100) miles from
Newport, New Hampshire;

 

  1.6.5. Any other action or inaction that constitutes a material breach by the
Employer of the Agreement or any other agreement under which the Executive
provides services to the Employer or Employer provides compensation or benefits
to Executive; or

 

  1.6.6. If Employer delivers a Notice of Termination for Cause pursuant to
Section 7.1 and it is determined by an arbitrator pursuant to Section 13.4 that
grounds for termination for Cause did not in fact exist.

1.7. “Notice of Termination” shall mean the written communication provided to
the other party in the event of the Executive’s termination of employment (i) by
the Employer for Cause or on account of the Executive’s Disability or (ii) by
the Executive for Good Reason. A Notice of Termination must indicate the
specific provisions in this Agreement upon which the applicable party relies as
the basis for the Executive’s termination of employment and must also set forth
in reasonable detail the facts and circumstances claimed to provide the basis
for such termination of employment under the provisions so indicated.

1.8. “Restrictive Period” shall mean the period commencing on the Effective Date
and terminating on the one (1)-year anniversary of the Executive’s termination
of employment with the Company, the Bank, and all of their subsidiaries and
affiliates, regardless of reason and whether or not pursuant to this Agreement.

2. EMPLOYMENT. As of the Effective Date, the Employer employs the Executive, and
the Executive accepts employment by the Employer, as the Executive Vice
President, Regional President—New Hampshire and Vermont Markets of the Employer
on the terms and conditions specified herein.

 

3



--------------------------------------------------------------------------------

3. TERM OF EMPLOYMENT.

3.1. Term. The Executive’s employment shall be for a term of commencing on the
Effective Date and ending on May 31, 2019 (the “Term”), unless terminated sooner
pursuant to this Agreement.

3.2. Expiration. Upon expiration of this Agreement, the Executive’s employment
with the Employer shall cease, and this Agreement shall terminate without
further obligations to the Executive, except as provided under Section 8.1.

4. RESPONSIBILITIES AND OTHER ACTIVITIES.

The Executive shall be employed as the Executive Vice President, Regional
President—New Hampshire and Vermont Markets of the Employer as of the Effective
Date. In such roles, the Executive shall undertake the overall management,
responsibilities, and duties related to these positions as defined by the Chief
Executive Officer of the Company or of the Bank, as applicable, and summarized
in the job description attached hereto as Exhibit A. The Executive shall
faithfully perform the duties of his positions as described herein; shall devote
substantially all of his business time and energies to the business and affairs
of the Employer; and shall use his best efforts, skills, and abilities to
promote the Employer’s interests. The Executive may not engage in any business
activities or render any services of a business, commercial, or professional
nature (whether or not for compensation) that would adversely affect the
Executive’s performance of his responsibilities and duties hereunder or conflict
with the business of the Employer for the benefit of any person or entity,
unless the Executive receives the prior written consent of the Employer.

5. COMPENSATION.

5.1. Base Compensation. The Employer shall pay the Executive an annual base
salary of Two Hundred and Ninety Five Thousand Dollars and Zero Cents Dollars
($295,000) (“Base Compensation”). The Base Compensation shall be paid in
substantially equal installments in accordance with the Employer’s compensation
policies and procedures on the payroll dates established by the Employer for its
senior executive officers. The Base Compensation shall be reviewed annually by
the Compensation Committee of the Company’s Board of Directors and may be
adjusted in the Company’s sole discretion, provided that the Base Compensation
may not be adjusted downwards during the initial Term.

5.2. Other Compensation.

 

4



--------------------------------------------------------------------------------

  5.2.1. The Executive shall be a participant in the Company’s Annual Incentive
Plan, in the form attached hereto as Exhibits B and B(a) as may be amended from
time to time in the Company’s sole discretion, with his award, if any, for the
calendar year of the Effective Date to be prorated from the Effective Date.

 

  5.2.2. The Executive shall be a participant in the Company’s Long Term
Incentive Plan, in the form attached hereto as Exhibits C and C(a), as may be
amended from time to time in the Company’s sole discretion.

 

  5.2.3. The Executive shall be eligible to participate in any performance
compensation plans agreed upon by the parties during the Term of this Agreement
in concert with the Employer’s evolving goals and objectives. Notwithstanding
any provision herein to the contrary, all incentive compensation shall be
provided consistent with the Employer’s risk-management policies and the
requirements of all applicable laws, including without limitation any rules
adopted and applicable to the Executive under Section 956 of the Dodd-Frank Act.

6. OTHER BENEFITS.

6.1. Benefits. The Executive shall be eligible to participate in such medical,
dental, disability, retirement, life insurance, and other employee benefits on
the same basis as may be provided to other similarly-situated employees of the
Employer. As to all other benefits to which the Executive may be entitled in
parity with all other employees, such benefits may be created, changed, or
terminated from time to time in the Employer’s sole discretion.

6.2. Vacation. The Executive shall be entitled to reasonable paid vacations and
sick leave benefits consistent with the Employer’s vacation and sick leave
policies.

6.3. Reimbursements. The Employer shall reimburse the Executive for all ordinary
and necessary business expenses described in Code Section 62(a)(2)(A) which are
incurred by the Executive in the performance of his duties hereunder and which
are subject to reimbursement in accordance with the Employer’s policies;
provided, however, that: (i) such expenses shall be reimbursed no later than the
end of the calendar year following the calendar year in which the expenses were
incurred, with the expectation that such amounts shall be reimbursed by the end
of the calendar month following the year in which the expenses were incurred;
(ii) the amount of such expenses eligible for reimbursement in one calendar year
cannot affect the amount of such expenses eligible for reimbursement in another
calendar year; and (iii) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

 

5



--------------------------------------------------------------------------------

7. TERMINATION.

This Agreement may terminate prior to the expiration of the Term in accordance
with this Section 7.

7.1. By the Employer For Cause. The Employer may elect to terminate this
Agreement and to terminate the Executive’s employment at any time for Cause.
Such termination shall be effective immediately upon Notice of Termination to
the Executive. If the Employer terminates the Executive’s employment for Cause
during the Term, this Agreement shall terminate without further obligations to
the Executive, except as provided under Section 8.2.

7.2. By the Employer Without Cause. The Employer may elect to terminate this
Agreement and to terminate the Executive’s employment at any time by giving the
Executive thirty (30) days’ prior written notice of his termination of
employment. The Executive’s termination of employment shall occur on the date
specified in such written notice. If the Employer terminates the Executive’s
employment without Cause during the Term, this Agreement shall terminate without
further obligations to the Executive, except as provided under Section 8.3.

7.3. By the Executive without Good Reason. The Executive may elect to terminate
this Agreement and voluntarily to resign his employment at any time for any
reason by giving the Employer not less than thirty (30) days’ prior written
notice of his termination of employment. The Executive’s termination of
employment shall occur on the date specified in such written notice, unless the
Employer elects to terminate the Executive’s employment as of a date prior
thereto. If the Executive terminates this Agreement pursuant to this Section 7.3
during the Term, this Agreement shall terminate without further obligations to
the Executive, except as provided under Section 8.2.

7.4. By the Executive for Good Reason. The Executive may elect to terminate this
Agreement and his employment for Good Reason within the two (2)-year period
following the initial existence of the condition or conditions giving rise to
Good Reason. Before the Executive may terminate this Agreement for Good Reason,
the Executive must provide the Employer with a Notice of Termination describing
the existence of the condition or conditions giving rise to Good Reason no later
than ninety (90) days after the date of the initial occurrence of such condition
or conditions, and the Employer must have failed to remedy such condition or
conditions within the thirty (30)-day period following such Notice of
Termination. If the Executive terminates this Agreement for Good Reason during
the Term, this Agreement shall terminate without further obligations to the
Executive, except as provided under Section 8.3.

 

6



--------------------------------------------------------------------------------

7.5. Death. The Executive’s employment shall terminate on account of the
Executive’s death. If the Executive’s employment is terminated on account of the
Executive’s death during the Term, this Agreement shall terminate without
further obligations to the Executive’s estate or other legal representatives
under this Agreement, except as provided under Section 8.4.

7.6. Disability. The Employer may elect to terminate this Agreement and to
terminate the Executive’s employment on account of the Executive’s Disability.
Such termination shall be effective immediately upon Notice of Termination to
the Executive. If the Executive’s employment is terminated on account of the
Executive’s Disability during the Term, this Agreement shall terminate without
further obligations to the Executive, except as provided under Section 8.4.

8. PAYMENTS TO EXECUTIVE UPON TERMINATION.

8.1. Generally. Regardless of the reason for any termination of this Agreement
and subject to this Section 8, the Executive (or the Executive’s estate or other
legal representatives if the Agreement terminates on account of the Executive’s
death) shall be entitled to receive (together, “Accrued Benefits”):

 

  8.1.1. Payment of the Executive’s earned but unpaid Base Compensation
(including, without limitation, all items which constitute wages under
applicable law) as of the effective date of the Executive’s termination of
employment, with such payment to be made in accordance with the Employer’s
compensation policies and procedures but in no event later than the date
required by applicable law;

 

  8.1.2. Payment of the Executive’s earned but unused vacation time as of the
effective date of the Executive’s termination of employment, with such payment
to be made in accordance with the Employer’s vacation pay policy; and

 

  8.1.3. All rights and benefits (if any) to which the Executive is entitled due
to his termination of employment as required independent of this Agreement by
the terms of any employee benefit plans and programs of the Company or of the
Bank in existence as of the date of the Executive’s termination of employment,
such as The Bar Harbor Bankshares and Subsidiaries Equity Incentive Plan of
2015, the 2013 Annual Incentive Plan, the Long-Term Executive Incentive Plan or
any other Company or Bank incentive plan, with such rights and benefits to be
determined in accordance with the terms of such plans and programs.

 

7



--------------------------------------------------------------------------------

8.2. Termination by the Employer for Cause or without Good Reason. If the
Employer terminates the Executive’s employment for Cause pursuant to Section 7.1
or the Executive terminates his employment without Good Reason pursuant to
Section 7.3, the Executive shall be entitled to receive payment of his Accrued
Benefits.

8.3. Termination by the Employer without Cause or by the Executive for Good
Reason. If the Employer terminates the Executive’s employment without Cause
pursuant to Section 7.2 or the Executive terminates his employment for Good
Reason pursuant to Section 7.4, the Executive shall be entitled, subject to
Section 8.6, to receive:

 

  8.3.1. Payment of his Accrued Benefits;

 

  8.3.2. Lump sum payment equal to one (1) times the Executive’s Base
Compensation as of the effective date of the Executive’s termination of
employment, with such payment to be made at the time specified in Section 8.6;
and

 

  8.3.3.

Continued medical, health, dental, and vision insurance benefits to which the
Executive and his eligible dependents, if any, were entitled under such plans
immediately prior to the date of the Executive’s termination of employment, for
the greater of (i) a period of twelve (12) months (the “Continuation Period”) or
(ii) the period to which the Executive would be entitled to continue coverage
under the Employer’s group health plan pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), where during the Continuation
Period the Executive shall be required to make the same premium contributions
that he was required to make immediately prior to his termination of employment
and, to the extent COBRA continues to apply after expiration of the Continuation
Period, the Executive shall be required to pay one hundred percent (100%) of the
premiums due for such continuation coverage after expiration of the Continuation
Period; provided, however, that, to the extent that the promise or provision of
any continued group health benefit pursuant to this Section 8.3.3 would cause a
group health plan maintained for the officers or employees of the Employer to
fail to comply with Section 2716 of the Public Health Service Act, the
nondiscrimination rules of Code Section 105(h)(2), or any statute or regulation
of similar effect (including, without limitation, the 2010 Patient Protection
and Affordable Care Act,

 

8



--------------------------------------------------------------------------------

  as amended by the 2010 Health Care and Education Reconciliation Act), the
Executive shall be provided with distributions of cash in lieu of such benefit,
at the same times and in the same forms as the premium payments which would have
been made to provide such benefit, in amounts adequate for the Executive to
purchase a comparable health benefit; provided, further, that notwithstanding
the foregoing, the benefit under this Section 8.3.3 shall cease and shall no
longer be available upon the Executive’s commencement of employment with another
employer in all events.

If the Executive shall die prior to the receipt of all such payments under this
Section 8.3, the remainder of such payments shall be paid to his surviving
spouse or, if he has no surviving spouse, to his estate.

Notwithstanding the above, the amounts described in Section 8.3.2 that are
payable subsequent to the Executive’s termination of employment shall be subject
to Section 18.2.

8.4. Termination due to Death or Disability. In the event of termination of this
Agreement on account of the Executive’s death or on account of the Executive’s
Disability pursuant to Section 7.6, the Executive or the Executive’s estate or
other legal representatives shall be entitled to receive payment of the
Executive’s Accrued Benefits.

8.5. No Mitigation. The Executive shall not be required to mitigate the amount
of any severance benefits described in this Section 8 by seeking other
employment, other than as provided in Section 8.3.3 hereof.

8.6. Release. Payment and provision of the benefits described in Sections 8.3.2
and 8.3.3 hereof (the “Severance Payments”) are subject to the Executive’s
execution and delivery to the Employer of a general release, in a form
acceptable to the Employer, within forty five (45) days of the Executive’s
termination of employment, which has (and not until it has) become irrevocable,
satisfactory to the Employer in the reasonable exercise of its discretion,
releasing the Company, the Bank, their subsidiaries, their affiliates, and their
Directors, officers, and employees, from any and all claims or potential claims
arising from or related to the Executive’s employment with the Employer or
termination of employment. Notwithstanding payment timing provisions to the
contrary in this Agreement but still subject to the requirements of the
preceding sentence, the Severance Payments shall commence on the Employer’s
first regular payroll date occurring on or after the sixtieth (60th) date
following the Executive’s termination of employment (the “First Payroll Date”),
with amounts otherwise payable under the Employer’s normal payroll procedures
prior to the First Payroll Date, to be paid in lump sum on the First Payroll
Date without interest thereon.

 

9



--------------------------------------------------------------------------------

9. CODE SECTIONS 280G AND 4999.

Notwithstanding anything contained herein to the contrary, in the event it shall
be determined that any payment or distribution made at any time by the Company,
the Bank, or any corporation which is a member of an “affiliated group” (as
defined in Code Section 1504(a), without regard to Code Section 1504(b)) of
which the Company or the Bank is a member, to or for the benefit of the
Executive (whether paid or payable, or distributed or distributable, pursuant to
the terms of this Agreement or otherwise) (a “Payment”) would constitute an
“excess parachute payment” (as defined in Code Section 280G(b)(2)), such Payment
shall be reduced to the extent necessary to ensure that no portion of such
Payment will be non-deductible to the Employer by Code Section 280G or will be
subject to the excise tax imposed by Code Section 4999 (the “Reduced Payment”),
and the Executive shall have no further rights or claims with respect to an
amount in excess of the Reduced Payment. If a Payment is reduced pursuant to
this Section 9, the Employer shall reduce or eliminate the following portions of
the Payment in successive order to reach the Reduced Payment: (i) first, the
benefits portion of the Payment, (ii) then, the cash portion of the Payment, and
(iii) then, the equity portion of the Payment. Any determination required under
this Section 9 (including, without limitation, the amount of the Reduced Payment
and the assumptions to be utilized in arriving at such determination) shall be
made by the Employer and its tax advisors, whose determination shall be
conclusive and binding upon the Executive.

10. CONFIDENTIALITY.

10.1. The Executive recognizes and acknowledges that certain assets of the
Company, the Bank, and their affiliates or subsidiaries constitute Confidential
Information.

10.2. The Executive shall not, without the prior written consent of the Company,
the Bank, or any of their subsidiaries or affiliates, use or disclose, or
negligently permit any unauthorized person to use, disclose, or gain access to,
any Confidential Information, except in connection with any dispute that arises
between the Company and/or the Bank and the Executive, in which case such
disclosure may be made to the extent necessary to the Executive’s personal legal
advisers and to courts having jurisdiction over such matters.

10.3. Upon termination of employment, the Executive hereby agrees to deliver
promptly to the Company, the Bank, or any of their subsidiaries or affiliates
all memoranda, notes, records, manuals, or other documents, including all copies
of such materials, containing Confidential Information, whether made or compiled
by the Executive or furnished to him from any source by virtue of the
Executive’s relationship with the Company, the Bank, or any of their
subsidiaries or affiliates.

10.4. Regardless of the reason for his cessation of employment, the Executive
will furnish such information as may be in the Executive’s possession and will
cooperate with the Company, the Bank, or any of their subsidiaries or affiliates
as may reasonably be requested in

 

10



--------------------------------------------------------------------------------

connection with any claims or legal actions in which the Company, the Bank, or
any of their subsidiaries or affiliates are or may become a party. The Employer
will reimburse the Executive for any reasonable out-of-pocket expenses the
Executive incurs in order to satisfy his obligations under this Section 10.4.

11. NON-COMPETITION AND NON-SOLICITATION.

11.1. In consideration of the covenants of the Employer contained herein, the
Executive covenants and agrees with the Employer that, during the Restrictive
Period and within a one hundred and fifty (150) “air” mile radius from Newport,
New Hampshire, the Executive shall not, without specific written approval of the
Employer, directly or indirectly:

 

  11.1.1. Engage in any insurance, brokerage, trust, banking, or other financial
services as an owner, employee, consultant, representative, or in any other
capacity;

 

  11.1.2. Directly or indirectly request or advise any past, present, or future
customers of the Company, the Bank, or any of their subsidiaries or affiliates
to withdraw, curtail, or cancel his or her or its business with the Company, the
Bank, or any of their subsidiaries or affiliates;

 

  11.1.3. Directly or indirectly cause, suggest, or induce others to call on any
past, present, or future customers of the Company, the Bank, or any of their
subsidiaries or affiliates; or

 

  11.1.4. Canvas, solicit, or accept any business on behalf of any other bank,
insurance agency, trust, or other financial services business, other than the
Company, the Bank, or any of their subsidiaries or affiliates, from any past or
present customer of the Company, the Bank, or any of their subsidiaries or
affiliates.

11.2. During the Restrictive Period, the Executive shall not, directly or
indirectly, by any means or device whatsoever, for himself or on behalf of, or
in conjunction with, any other person, partnership, or corporation, solicit,
entice, hire, or attempt to hire or employ any employee of the Company, the
Bank, or any of their subsidiaries or affiliates.

11.3. Other Agreements. The Executive represents and warrants that neither the
Executive’s employment with the Employer nor the Executive’s performance of his
obligations hereunder will conflict with or violate the Executive’s obligations
under the terms of any agreement with a previous employer or other party,
including agreements to refrain from

 

11



--------------------------------------------------------------------------------

competing, directly or indirectly, with the business of such previous employer
or other party. Prior to the Effective Date hereof, the Executive has provided
copies of all restrictive covenants (e.g., non-solicitation and non-competition
agreements) to which he is a party to the Employer in order to ensure compliance
with this Section 11.3.

12. REFORMATION AND INJUNCTIVE RELIEF.

12.1. Reformation. All the parties hereto acknowledge that the parties have
carefully considered the nature and scope of this Agreement. The activities,
period, and area covered by Sections 10 and 11 are expressly acknowledged and
agreed to be fair, reasonable, and necessary. To the extent that any covenant
contained in Sections 10 and 11 is held to be invalid, illegal, or unenforceable
because of the extent of activities, duration of such covenant, the geographic
area covered thereby, or otherwise, the parties agree that the court making such
determination shall reform such covenant to include as much of its nature and
scope as will render it enforceable and, in its reduced form, said covenant
shall be valid, legal, and enforceable to the fullest extent of the law.

12.2. Injunctive Relief. The Executive acknowledges and agrees that, upon any
breach by the Executive of his obligations under Sections 10 and 11 hereof, the
Employer will have no adequate remedy at law, and accordingly will be entitled
to specific performance and other appropriate injunctive and equitable relief,
notwithstanding Section 13 hereof. Nothing herein shall be construed as
prohibiting the Employer from pursuing any other remedies available to it,
including the recovery of damages from the Executive.

13. MEDIATION AND ARBITRATION.

13.1. Generally. If the Executive and the Employer have any dispute whatsoever
relating to the interpretation, validity, or performance of this Agreement, or
any other dispute arising out of this Agreement, every reasonable attempt will
be made to resolve any differences or dispute within thirty (30) days of an
issuance of written notice by either party to the other party. If a successful
resolution of any differences or dispute has not been achieved to the
satisfaction of both parties at the end of the thirty (30)-day period, the steps
outlined in the following Sections 13.2, 13.3, and 13.4 shall apply.

13.2. ADR. Except as otherwise expressly provided hereunder, the parties agree
that any and all disputes arising out of the Executive’s employment, or
cessation of employment, including but not limited to any dispute, controversy,
or claim arising under any federal, state, or local statute, law, ordinance, or
regulation or under this Agreement, shall be resolved exclusively by Alternative
Dispute Resolution described in this Agreement (“ADR”). The initiation of ADR
shall first require mediation, and the parties agree to first try to settle any
dispute through

 

12



--------------------------------------------------------------------------------

mediation. Mediation shall be initiated by either party by the serving of a
written notice of intent to mediate (a “Mediation Notice”) by one party upon the
other. If no resolution has been mutually agreed through mediation within ninety
(90) days of service of a Mediation Notice, then and only then may the dispute
be submitted to arbitration. Arbitration shall be initiated by the serving of a
written notice of intent to arbitrate (an “Arbitration Notice”) by one party
upon the other.

13.3. Mediation. In the event that a party wishes to initiate ADR, a Mediation
Notice must be served on the other party within six (6) months from the date on
which the claim arose. If the parties cannot mutually agree on a mediator, then
a mediator shall be selected in accordance with the Employment Mediation Rules
of the American Arbitration Association.

13.4. Arbitration. In the event that mediation is unsuccessful and arbitration
is initiated, it shall be conducted under the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association. There shall be a
single arbitrator to be agreed upon by the parties; provided that, if the
parties are unable to agree upon a single arbitrator, the Executive and the
Employer shall each name an arbitrator, and the two (2) arbitrators so named
shall name a third (3rd) arbitrator. The arbitration proceedings shall be heard
by the arbitrator(s), and the decision of the arbitrator, or of a majority of
the panel if one has been selected, shall be final and binding on the parties.
Judgment upon the arbitration award may be entered in any court of competent
jurisdiction. An Arbitration Notice must be served on the other party within one
(1) year from the date on which the claim arose, and failure to bring such a
claim within such one (1)-year period shall constitute a waiver of such claim
and an absolute bar to any further proceedings in any forum with respect to it.
All mediation and arbitration proceedings shall be conducted in Bangor, Maine,
unless the parties otherwise agree in writing.

13.5. Costs. The cost of any mediation proceeding under this Section 13 will be
paid entirely by the Employer. The cost of any arbitration proceeding shall be
shared equally by the parties to the dispute; provided, however, that if the
dispute is resolved in favor of the Executive, such cost shall be paid in full
by the Employer. Each party shall be responsible for its own cost of
representation and counsel.

14. NOTICES.

All notices, requests, demands, waivers, and other communications required or
permitted to be given under this Agreement will be in writing and will be deemed
to have been duly given: (a) if delivered personally or sent by facsimile or
electronic mail, on the date received; (b) if delivered by overnight courier, on
the day after mailing; and (c) if mailed, five days after mailing with postage
prepaid. Any such notice will be sent as follows:

 

13



--------------------------------------------------------------------------------

To the Employer:   

Bar Harbor Bankshares

ATTN: Human Resources Department

82 Main Street

P.O. Box 400

Bar Harbor, ME 04609

 

Fax: (207) 288-2811

Email: msawyer@bhbt.com

 

With copies to:

 

Richard Schaberg, Esq.

Hogan Lovells US LLP

555 Thirteenth Street NW

Washington, DC 20004

 

Fax: (202) 637-5671

Email: richard.schaberg@hoganlovells.com

To the Executive:    At the address on file with the Employer

15. SUCCESSORS AND ASSIGNS.

15.1. The rights and obligations of the Executive hereunder are not assignable
or delegable, and any such assignment or delegation will be null and void,
provided, however, that in the event of his death any and all amounts due
Executive hereunder shall be paid to his surviving spouse, or if he has no
surviving spouse, to his estate, including without limitation any amounts due
Executive under Section 8 hereof.

15.2. This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors, beneficiaries, heirs, and
personal representatives.

15.3. The Employer shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Employer to expressly assume and agree to
perform its obligations under this Agreement in the same manner and to the same
extent that the Employer would be required to perform them if no such succession
had taken place. Each such successor shall execute a written agreement
evidencing its assumption of the Employer’s obligations under this Agreement
prior to the effective date of any such purchase, merger, consolidation, or
other transaction.

15.4. The failure of the Employer to obtain from each successor the written
agreement described in Section 15.3 shall be deemed to be a material breach of
the obligations of the Employer under this Agreement, and shall entitle the
Executive to incur a separation from service for Good Reason pursuant to
Section 7.4.

 

14



--------------------------------------------------------------------------------

15.5. As used in this Section 15, the Employer shall include the Company, the
Bank, and any successor to all or substantially all of the business and/or
assets of any of them (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) which executes and delivers the written agreement
described in Section 15.3 or which otherwise becomes bound by all the terms and
provisions of this Agreement.

16. SURVIVAL.

Notwithstanding anything contained herein to the contrary, the provisions of
this Agreement which by their terms are to be performed subsequent to
termination, including, without limitation, Sections 8, 10, 11, 12, and 13 and
this Section 16, shall survive the termination of this Agreement and shall
remain fully enforceable.

17. NON-DUPLICATION.

In the event that the Executive shall perform services for the Company, the
Bank, and/or any of their direct or indirect subsidiaries, any compensation or
benefits provided to the Executive by such employer or pursuant to such
employer’s employee benefit plans shall be applied to offset the obligations of
the Employer hereunder, it being intended that the provisions of this Agreement
shall set forth the aggregate compensation and benefits payable to the Executive
for all services rendered to the Company, the Bank, and any of their direct or
indirect subsidiaries.

18. CODE SECTION 409A.

18.1. The Executive and the Employer acknowledge that each of the payments and
benefits promised to the Executive under this Agreement must either comply with
the requirements of Code Section 409A and the regulations thereunder or qualify
for an exception from compliance. To that end, the Executive and the Employer
agree that:

 

  18.1.1. The Executive will be deemed to have a date of termination of
employment for purposes of determining the timing of any payments or benefits
hereunder that are classified as deferred compensation only upon a “separation
from service” within the meaning of Code Section 409A;

 

  18.1.2. The expense reimbursements described in Section 6.3 are intended to
satisfy the requirements for a “reimbursement plan” described in Treasury
Regulation Section 1.409A-3(i)(1)(iv)(A) and shall be administered to satisfy
such requirements;

 

15



--------------------------------------------------------------------------------

  18.1.3. The payments described in Sections 8.1.1 and 8.1.2 are intended to be
excepted from compliance with Code Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(3) as payment made pursuant to the Employer’s customary
payment timing arrangement;

 

  18.1.4. The benefits and payments described in Section 8.1.3 are expected to
comply with or be excepted from compliance with Code Section 409A on their own
terms; and

 

  18.1.5. The welfare benefits provided in kind under Section 8.3.3 are intended
to be excepted from compliance with Code Section 409A as welfare benefits
pursuant to Treasury Regulation Section 1.409A-1(a)(5) and/or as benefits not
includible in gross income. To the extent not otherwise excepted from compliance
with Code Section 409A, such benefits will be administered to satisfy the
requirements for a “reimbursement plan” described in Treasury Regulation
Section 1.409A-3(i)(1)(iv)(A).

18.2. With respect to payments under this Agreement, for purposes of Code
Section 409A, each severance payment (if there is more than one payment) will be
considered one of a series of separate payments. The Executive and the Employer
further agree that, to the extent not otherwise exempt, the termination benefits
described in this agreement are intended to be exempt from Code Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(4) as short-term deferrals
or as payments pursuant to a separation pay plan pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii). In the case of a payment that is not excepted from
compliance with Code Section 409A and that is not otherwise designated to be
paid immediately upon a permissible payment event within the meaning of Treasury
Regulation Section 1.409A-3(a), the payment shall not be made prior to the later
of (i) the date specified in Section 8.6 and, (ii) if the Executive is a
specified employee (within the meaning of Treasury Regulation
Section 1.409A-1(i)) on the date of his separation from service, the first day
of the seventh month following the Executive’s separation from service.
Furthermore, this Agreement shall be construed and administered in such manner
as shall be necessary to effect exemption from, and/or compliance with, Code
Section 409A. Neither the Bank nor the Company make any representations or
warranties that the payments provided under this Agreement comply with, or are
exempt from, Code Section 409A, and in no event shall either the Bank or the
Company be liable for any portion of any taxes, penalties, interest, or other
expenses that may be incurred by Executive on account of non-compliance with
Code Section 409A.

19. COMPLIANCE WITH FDI ACT.

Notwithstanding anything contained herein to the contrary, any payments to the
Executive by the Employer, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. §1828(k), and any regulations
promulgated thereunder.

 

16



--------------------------------------------------------------------------------

20. GENERAL PROVISIONS.

20.1. Entire Agreement. This Agreement and the attachments hereto constitute the
entire understanding and agreement between the parties hereto with respect to
the Employer’s employment of the Executive, and supersedes and revokes any and
all prior agreements and understandings, whether oral or written, between the
parties relating to the subject matter of this Agreement.

20.2. Withholding. The Employer may withhold from any payments to be made
hereunder such amounts as it may be required or permitted to withhold under
applicable federal, state, or other law, and transmit such withheld amounts, as
appropriate, to the appropriate taxing authorities.

20.3. Governing Law. This Agreement shall be interpreted under, subject to, and
governed by the substantive laws of the State of Maine, without giving effect to
provisions thereof regarding conflict of laws.

20.4. Modification and Waiver. This Agreement may not be modified or amended,
except by an instrument in writing signed by the parties hereto. Notwithstanding
the preceding sentence, this Agreement shall be construed and administered in
such manner as shall be necessary to effect compliance with Code Section 409A
and shall be subject to amendment in the future, in such manner as the Employer,
in consultation with the Executive, may deem necessary or appropriate to effect
such compliance; provided, that any such amendment shall preserve for the
Executive the benefit originally afforded pursuant to this Agreement. No term or
condition of this Agreement shall be deemed to have been waived, except by
written instrument of the party charged with such waiver. A waiver shall operate
only as to the specific term or condition waived and will not constitute a
waiver of any other term or condition of this Agreement or as to any subsequent
occurrence of the term or condition.

20.5. Cooperation. Each of the parties agrees to execute all further instruments
and documents and to take all further action as the other party may reasonably
request in order to effectuate the terms and purposes of this Agreement.

 

17



--------------------------------------------------------------------------------

20.6. Captions. The captions appearing in this Agreement are for convenience of
reference only and in no way define, limit, or affect the scope or substance of
any section of this Agreement.

20.7. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect any other provision hereof, and this Agreement shall
be construed in all respects as if such invalid or unenforceable provision was
omitted. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision there shall automatically be added as a part of this Agreement a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid, and enforceable.

20.8. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, but all of which will
together constitute one and the same instrument.

21. ACKNOWLEDGEMENT.

The Executive acknowledges that he has had a full and complete opportunity to
review the terms, enforceability, and implications of this Agreement; that he
has had a full and complete opportunity to present it to competent legal counsel
for review; and that the Employer has not made any representations and
warranties to the Executive concerning the terms, enforceability, and
implications of this Agreement other than as reflected in this Agreement.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written above.

 

Witness:

 

/s/ Witness

   

BAR HARBOR BANKSHARES

 

By: /s/ Curtis C. Simard

   

Name: Curtis C. Simard

Title: President and Chief Executive Officer

Witness:

 

/s/ Witness

   

BAR HARBOR BANK & TRUST

 

By: /s/ Curtis C. Simard

   

Name: Curtis C. Simard

Title: President and Chief Executive Officer

Witness:

 

/s/ Witness

   

EXECUTIVE

 

/s/ William J. McIver

    WILLIAM J. MCIVER

[Signature Page to McIver Employment Agreement]

 

19



--------------------------------------------------------------------------------

EXHIBIT A

Job Description

(attached)

 

20



--------------------------------------------------------------------------------

POSITION DESCRIPTION

 

LOGO [g178194page0100.jpg]

 

POSITION TITLE:   Executive Vice President   Regional President   New Hampshire
and Vermont markets RESPONSIBILITY LEVEL:   Executive REPORTS TO:   CEO and
President PROVIDES SUPERVISION   And GUIDANCE FOR:   New Hampshire and Vermont
Branch Teams and Global BHB Residential Lending GUIDANCE TO:   New Hampshire and
Vermont staff

GENERAL RESPONSIBILITIES:

The position is responsible for customer retention, growth, and administrative
duties of assigned banking functions to include branch and residential lending
divisions in the New Hampshire and Vermont geographic service areas to achieve
maximum overall profitability. Oversight of branch teams will include working
with other BHB divisions to help unite the culture and unify delivery standards.
Oversight of residential lending will extend to all of BHB.

This position will particularly focus on the communication and benefits of the
BHB affiliation to customers and employees alike. The position will serve as a
critical component to decisions around the future operation of the combined
organization.

 

21



--------------------------------------------------------------------------------

KNOWLEDGE, ABILITY and SKILLS REQUIRED:

The ability to analyze, interpret findings and results, and to draw logical
conclusions in carrying out assigned responsibilities. The ability to use and
analyze financial and economic information for problem solving; the flexibility
to learn and keep current with changing markets, products, procedures, laws and
regulations, varying job responsibilities, technological advances and new
equipment; the ability to manage multiple priorities and direct work teams in a
fast paced, high volume environment with critical deadlines.

A minimum of five years experience in a similar or related position. Proven
leadership, people management and communication skills both with reports and
peer groups.

SPECIFIC RESPONSIBILITIES:

 

  •   Exercising the usual authority concerning staffing, training, performance
appraisals, promotions, salary recommendations and terminations. Communicating
through departmental meetings employee suggestions, questions, concerns, and
following through on pending items. Directing the activities for subordinates
and providing ongoing support, supervision, and training.

 

  •   Participating in the development and leading the execution of the
Company’s strategies in the New Hampshire and Vermont markets as well as the
entire BHB for Residential lending for generating profitable revenue over a long
term horizon.

 

  •   Communicating and providing guidance to customers and employees on the
advantages of our business combination with a critical eye to preserving culture
while preventing development of new subcultures.

 

  •   Serving as a member of the Senior Executive Team (SET), Asset & Liability
Committee, Management Loan Committee, Disclosure Controls & Procedures
Committee, Enterprise Risk Management Committee, and other Committees deemed
appropriate.

 

  •   Directing, monitoring, coaching, and participating in business development
and customer relations program for the New Hampshire and Vermont markets.
Calling on present and prospective customers introducing the Company, explaining
and selling bank services, and providing financial advice. Encouraging staff to
cross sell deposits, products and services and to proactively refer business
over multiple business lines.

 

  •   Participating in professional industry organizations and civic groups to
enhance the Company’s (including Lake Sunapee Bank) visibility and to further
personal development.

This description is a summary of major responsibilities and is not intended to
include all duties that may be assigned. Flexible work hours may be necessary
and hours over 40 are expected as required.

 

                                            
                                     Employee Signature    Date        

 

22



--------------------------------------------------------------------------------

EXHIBITS B and B(a)

Annual Incentive Plan

(attached)

 

23



--------------------------------------------------------------------------------

2016 Executive Annual Incentive Program

Bar Harbor Bankshare’s (“BHB”) Annual Incentive Program is designed to recognize
and reward executives for their collective contributions to BHB’s success. Our
program focuses on rewarding for the achievement of specific goals that are
critical to BHB’s growth and profitability. Individually and collectively, we
believe our executive team has the ability to influence and drive our success.
Our program is designed to reward our executives for driving the BHB’s success.
This document summarizes the elements and features of the program.

In short, the objectives of this incentive program are to:

 

  •   Focus executive attention on key business metrics.

 

  •   Align pay with organizational and individual performance.

 

  •   Encourage teamwork and collaboration across all areas of BHB.

 

  •   Motivate and reward the achievement of specific, measurable performance
objectives.

 

  •   Provide competitive total cash compensation.

 

  •   Provide significant reward for achieving and exceeding performance
results.

 

  •   Enable BHB to attract and retain the talent needed to drive success.

Eligibility

 

  •   Eligibility will be limited to executive positions the Board has
identified as having a significant impact on the success of the organization.

 

  •   New employees and newly promoted employees will receive pro-rated awards
based on date of hire or dates of eligibility into the management team.

 

  •   Participants must be an active employee as of the reward payout date to
receive an award.

 

  •   Participant’s performance must be in good standing for the measurement
period.

Performance Period

The performance period and program operates on a calendar year basis (January
1st – December 31st). Actual payout awards are made in cash following year-end
after BHB’s financial results and performance have been audited and confirmed.

Incentive Payout Opportunity

Each participant will have a target incentive opportunity based on his/her role.
The target incentive will reflect a percentage of base salary and be determined
consistent with competitive market practices. Actual awards will vary based on
achievement of specific goals. The opportunity reflects a range of potential
awards. Actual awards may range from 0% for less than Threshold (for not
achieving minimal performance) to 150% of target (for exceptional performance).
The table below summarizes the incentive ranges for the 2016 calendar year.

 

24



--------------------------------------------------------------------------------

2016 Short-Term Incentive Targets

 

Role

   Below
Threshold     Threshold
(50% of Target)     Target
(100%)     Stretch
(150% of Target)  

CEO/President

     0 %      15.00 %      38.00 %      57.00 % 

EVP/CFO

     0 %      13.75 %      28.00 %      42.00 % 

EVPs

     0 %      12.50 %      25.00 %      37.50 % 

SVP

     0 %      10.00 %      20.00 %      30.00 % 

Incentive Plan Measures

Each participant will have predefined performance goals that will determine
his/her annual incentive award. There are two performance categories: BHB and
Individual. BHB performance will be reflected by common goals for all
participants. Individual goals will reflect each participant’s individual
contributions based on their role. The specific allocation of goals will be
weighted to reflect the focus and contribution for each role/level in the Bank.

The table below provides guidelines for the allocation of participant’s
incentives for each performance component

 

Position

   BHB/Team
Performance    Departmental
or Individual
Performance

CEO/President

   75%    25%

EVP/CFO

   70%    30%

Executive Officer

   30%    70%

Executive Officers

   50%-55%    45%-50%

Senior Vice Presidents

   50%-70%    30%-50%

BHB Performance

BHB performance goals for 2016 are Net Income and Efficiency Ratio. The table
below shows the specific performance goal at threshold, budget and stretch for
2016.

 

Company Performance

   2016 Performance Goals  

Measures

   Threshold     Target      Stretch  

Net Income* (millions)

     93 %      Budget         110 % 

Efficiency Ratio

     >2.00        Budget         <2.00   

 

* Net Income Available to Common Shareholders

 

25



--------------------------------------------------------------------------------

Individual Performance

In addition to BHB’s performance, participants may have individual goals that
will focus on either department/team performance (e.g. loan growth, deposit
growth, asset quality measures) and/or individual performance. The mix of these
goals will vary by role. Whenever possible, performance targets and ranges for
each measure will be set at the beginning of the calendar year. A minimum
achievement of threshold level performance is required for the program to pay
for each component.

Plan Trigger

In order for the Annual Incentive Program to ‘activate’ or turn on, Bar Harbor
must achieve at least TBD million in Net Income. If BHB does not meet this
level, the program will not pay out any awards for the year, regardless of
performance on other goals.

Payouts

Payouts will be made in cash as soon as reasonably possible after the closing of
BHB’s financials each year. Participants must be an active employee as of the
reward payout date to receive an award. Awards are calculated based on actual
performance relative to target. Achieving threshold performance will pay out at
50% of target incentive, target performance will pay out 100% of target, and
stretch performance will pay out at 150% of target incentive. Performance
payouts below threshold will be zero. Payouts are assessed by component such
that one goal may achieve stretch and another may achieve only threshold. Actual
payouts for each performance goal will be pro-rated between threshold, target
and stretch levels to reward incremental improvement.

Below is an illustration of a simple program design for a SVP (Tier 5) with a
base salary of $100,000 and an incentive target of 20% of base salary ($20,000).
Goals are for illustration purposes only.

 

Participant Goals

     Performance and Payout  

Performance Measure

   Performance
Goal
threshold/
target/stretch      Weight     At Target      Actual Performance   Payout
Allocation
(0% - 150%)     Payout ($)  

Net Income

     TBD         30 %    $ 6,000       Target     100 %    $ 6,000   

Efficiency Ratio

     TBD         30 %    $ 6,000       Threshold     50 %    $ 3,000   

Individual performance goal #1

     TBD         20 %    $ 4,000       Stretch     150 %    $ 6,000   

Individual performance goal #2

     TBD         10 %    $ 2,000       Below Threshold     0 %    $ 0   

Individual performance goal #3

     TBD         10 %    $ 2,000       Threshold-Target     75 %    $ 1,000   
              

 

 

 

TOTAL

        100 %    $ 20,000       85% payout     $ 16,000                  

 

 

 

This participant’s payout of $16,000 is 80% of target. The payout reflects BHB’s
Net Income performance at “Target”, Efficiency Ratio at Threshold, one
Individual goal at stretch, another that was not achieved, and another at
halfway between Threshold and Target.

 

26



--------------------------------------------------------------------------------

Terms and Conditions

 

Effective Date

This program is effective January 1, 2016 to reflect calendar year January 1,
2016 to December 31, 2016. The program will be reviewed annually by the BHB’s
Compensation and Human Resources Committee and Executive Management to ensure
proper alignment with BHB’s business objectives. BHB retains the rights as
described below to amend, modify or discontinue the program at any time during
the specified period. The incentive program will remain in effect until
December 31, 2016.

Program Administration

The program is authorized and voted by the Compensation and Human Resources
Committee. The Compensation Committee has the sole authority to interpret the
program and to make or nullify any rules and procedures, as necessary, for
proper administration. Any determination by the Committee will be final and
binding on all participants.

Program Changes or Discontinuance

BHB has developed the program based on existing business, market and economic
conditions. If substantial changes occur that affect these conditions, BHB may
add to, amend, modify or discontinue any of the terms or conditions of the
Program at any time. The Compensation and Human Resources Committee may, at its
sole discretion, waive, change or amend the plan as it deems appropriate.

Incentive Award Payments

Awards will be paid as a cash bonus by no later than March 15 following the
calendar year. Awards will be paid out as a percentage of a participant’s base
salary (less any amounts paid for short term disability benefits or
grandfathered sick time) earned during the year as of December 31st for a given
calendar year. Incentive awards will be considered taxable income to
participants in the year paid and will be subject to withholding for required
income and other applicable taxes.

Any rights accruing to a participant or his/her beneficiary under the program
shall be solely those of an unsecured general creditor of BHB. Nothing contained
in the program, and no action taken pursuant to the provisions hereof, will
create or be construed to create a trust of any kind, or a pledge, or a
fiduciary relationship between BHB or the CEO and the participant or any other
person. Nothing herein will be construed to require BHB or the CEO to maintain
any fund or to segregate any amount for a participant’s benefit.

 

27



--------------------------------------------------------------------------------

New Hires, Promotions, and Transfers

Participants newly employed by BHB will be eligible for participation into the
program and will receive a pro rata incentive award based on their length of
eligibility.

A participant whose work schedule changes during the year will be eligible for
prorated treatment that reflects his/her time in the different schedules.

If a participant changes his/her role or is promoted during the program year,
he/she will be eligible for the new role’s target incentive award on a pro rata
basis (i.e. the award will be prorated based on the number of months employed in
the respective positions.)

Termination of Employment

If a participant is terminated by BHB, no incentive award will be paid. If a
participant voluntarily leaves BHB before the award is paid, s/he will not
receive payment unless their resignation is due to a hardship, retirement,
death, disability, or extenuating family situation and BHB determines to make a
payment. The Compensation Committee reserves the right to make a decision on
whether or not to pay a pro-rated share of any incentive earned for the calendar
year in question.

Disability, Death, or Retirement

If a participant is disabled by an accident or illness, and is disabled long
enough to be placed on short- term or long-term disability, his/her incentive
award for the program period shall be prorated so that no award will be earned
during their absence.

In the event of death, BHB will pay to the participant’s estate the pro rata
portion of the award that had been earned by the participant.

In the event of retirement (other than retirement due to disability above), BHB
may, in its discretion, pay to the participant a pro rata portion of the award
that had been earned by the participant.

Any pro rata payments that BHB determines to pay shall be made no later than
March 15 of the year following the year in which the participant terminated
employment.

Ethics and Interpretation

If there is any ambiguity as to the meaning of any terms or provisions of this
program or any questions as to the correct interpretation of any information
contained therein, BHB’s interpretation expressed by the Compensation and Human
Resources Committee will be final and binding.

The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including termination of employment. In addition, any incentive compensation as
provided by the program to which the employee would otherwise be entitled will
be revoked.

The Company will recover any payments made under this program, if the payment
was based on statements of earnings, revenues, gains, or other criteria that are
later found to be materially inaccurate.

 

28



--------------------------------------------------------------------------------

Participants who have willfully engaged in any activity, injurious to the BHB,
will upon termination of employment, death, or retirement, forfeit any incentive
award earned during the award period in which the termination occurred.

Miscellaneous

The program will not be deemed to give any participant the right to be retained
in the employ of BHB, nor will the program interfere with the right of BHB to
discharge any participant at any time.

In the absence of an authorized, written employment contract, the relationship
between employees and BHB is one of at-will employment. This program does not
alter the relationship.

This incentive program and the transactions and payments hereunder shall, in all
respect, be governed by, and construed and enforced in accordance with the laws
of the State of Maine.

Each provision in this plan is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not, in any way, be affected or impaired thereby.

This program is proprietary and confidential to BHB and its employees and should
not be shared outside the organization except as authorized by the Compensation
Committee for public disclosure documents.

 

29



--------------------------------------------------------------------------------

EXHIBITS C and C(a)

Long Term Executive Incentive Plan

(attached)

 

30



--------------------------------------------------------------------------------

2016 through 2018 Long Term Executive Incentive Plan (D)

Bar Harbor Bankshares and Subsidiaries (“BHB”) Long Term Executive Incentive
Plan (“LTEIP”) is part of a total compensation package, which includes base
salary, annual incentives, long-term incentives and benefits.

Individually and collectively, BHB believes the executive team has the ability
to influence and drive our success. The LTEIP is designed to reward executives
for driving BHB’s success. This document summarizes the elements and features of
the LTEIP.

The objectives of the LTEIP are to:

 

  •   Align executives with shareholder interests;

 

  •   Increase executive stock ownership/holdings;

 

  •   Ensure sound risk management by providing a balanced view of performance
and aligning rewards with the time horizon of risk;

 

  •   Position BHB’s total compensation to be competitive with market for
meeting performance goals;

 

  •   Motivate and reward long-term sustained performance; and

 

  •   Enable BHB to attract and retain talent needed to drive BHB’s success.

Eligibility

 

  •   Eligibility will be limited to named executive officers and selected
senior management officers nominated by the CEO and approved by the Compensation
and Human Resources Committee of the Board of Directors (the “Committee”); and

 

  •   Participants must be an active employee as of the reward payout date to
receive an award with the exception of retirement, death, or disability
discussed further in this document.

Program Components

The 2016-2018 LTEIP consists of a combination of Time-vesting Restricted Stock
and Performance-vesting Restricted Stock Units. Participants may receive
Time-vested Restricted Stock, Performance-vested Restricted Stock Units, or both
under this LTEIP.

 

  •   Time-vested Restricted Stock supports executive ownership and retention
objectives. Grants vest over three years (e.g. 1/3 per year) and are subject to
a three year holding requirement (i.e. executive can’t sell for at least three
years after vesting); and

 

  •   Performance-vested Restricted Stock Units promote pay for performance
since the awards are only paid out when predefined performance goals are met.
Grants are earned and cliff vest after three years and are subject to a further
three-year holding requirement after vesting.

 

31



--------------------------------------------------------------------------------

The following table summarizes the measures and payout ranges.

 

Long-term Executive Incentive Program Guidelines

Performance Period 2016-2018

  

  

Participants

   Below
Threshold
<45% percentile     Threshold
(50% of Target)
45th percentile     Target
(100% of Target)
50th percentile     Stretch
(150% of Target)
75th percentile
and above  

CEO/President

     0 %      15.00 %      30.00 %      45.00 % 

EVP/CFO

     0 %      13.75 %      27.50 %      41.25 % 

EVPs

     0 %      12.50 %      25.00 %      37.50 % 

SVP (Set Members)

     0 %      10.00 %      20.00 %      30.00 % 

Time-vested Restricted Stock is measured on a more holistic basis and is
intended to allow for appropriate reflection of BHB’s performance, business
environment, affordability, and individual performance and contribution. All
awards are at the discretion of the Committee.

Performance-vested Restricted Stock Units will be granted at guideline level
(i.e. target) and vesting will be determined by BHB’s future performance (i.e.
three years after the grant).

Individual grant agreements will be provided to each individual upon grant and
will specify the terms and conditions of the grant.

Performance Period-Performance-vested Restricted Stock Units.

Performance shares are granted at the start of each performance period. For the
2016-2018 LTEIP the start of the Performance Period will be January 1st 2016.
Each performance cycle (i.e. performance period) is three years. The vesting
(i.e. earning) of the award is contingent on actual performance of pre-defined
measures at the end of the performance period (i.e. third year). The result is a
rolling series of annual awards, each vesting over three years. (i. e. 2014
through 2016, 2015 through 2017, and 2016 through 2018). This plan document is
for the 2016 through 2018 calendar years.

Performance-vested Restricted Stock Units-Metrics

Relative ROA will be selected for the performance measurement considering BHB’s
Strategic Plan, growth strategy, as well as alignment with shareholder
interests. The Committee will review the proposed performance goal (s) annually
and approve the targets and ranges consistent with business plans and
expectations for each subsequent rolling year plan. Threshold, target, and
stretch goals will be established for each performance period and detailed in
the table above.

 

32



--------------------------------------------------------------------------------

Plan year for 2016 through 2018

For the performance period of January 1, 2016 to December 31, 2018, relative ROA
will be used to determine the vesting of performance –based restricted stock
units. Due to the long-term period, performance will be compared to an approved
“industry index” that allows comparison of BHB to its peers. BHB will be using
the SNL $750M to $3B Bank Index for peer measurement purposes.

The ROA measure will be calculated using each of the twelve quarter’s relative
ROA ranking, then average the results for the final measurement.

In addition to relative ROA, there will be a Total Shareholder Return (“TSR”)
modifier to further align shareholder interest. If the TSR calculation for the
same performance measurement period is negative, a payout cannot exceed a
threshold payout level regardless of the relative ROA performance results.

Vesting

Restricted stock awards will have a three-year installment vesting schedule
while performance –vested restricted stock units will have a three-year cliff
vesting schedule. At the time of the vesting, sufficient shares of restricted
stock units may be withheld to cover the executive’s tax liabilities.

Grants will vest during the second quarter of each year to allow for the
gathering of calendar-year peer ROA statistics and to remain in compliance with
Code Section 409A regulations. Performance vested restricted stock unit awards
will be made as soon as administratively possible after the third year
anniversary of the performance grants.

Terms and Conditions

 

Effective Date

This LTEIP is effective January 1, 2016 to reflect a performance period of
January 1, 2016 to December 31, 2018. The LTEIP will be reviewed annually by the
BHB’s Compensation and Human Resources Committee and Executive Management to
ensure proper alignment with BHB’s business objectives. The Committee and the
independent members of the Board of Directors retain the right to amend or
modify the LTEIP at any time during the specified period. The established
performance measurement will remain constant for the three year term. This LTEIP
will remain in effect until December 31, 2018.

Program Administration

The LTEIP is authorized by the Compensation and Human Resources Committee and
further voted by the independent members of the Board of Directors. The
Committee has the sole authority to interpret the LTEIP and to make or nullify
any rules and procedures, as necessary, for proper administration. Any
determination by the Committee will be final and binding on all participants
with the exception of the performance measure.

 

33



--------------------------------------------------------------------------------

Program Changes or Discontinuance

BHB has developed the LTEIP based on existing business, market and economic
conditions; current services; and staff assignments. If substantial changes
occur that affect these conditions, BHB may add to, amend, modify or discontinue
any of the terms or conditions of the LTEIP at any time. The established
performance measurement will remain constant for the three year term. The
Committee may, at its sole discretion, waive, change, amend, or discontinue any
of the terms or conditions of the LTEIP at any time as it deems appropriate.

The Board of Directors also may, at its sole discretion, waive, change or amend
the LTEIP as it deems appropriate.

Plan and Award Agreements

All awards granted under the LTEIP will be subject to the terms and conditions
of an award agreement executed between BHB and the executive. Further, all
awards will be subject to the terms of conditions of the shareholder-approved
equity plan under which the awards will be granted.

New Hires, Promotions, and Transfers

A participant who is promoted or hired into the approved participant group
generally will not be eligible for the current three-year plan, but will become
a participant in the next rolling three-year program. The Committee may make
exceptions to this provision at its discretion by allowing a pro-rated payment
(based on the months the new entrant participates in the current year plan) on a
case by case basis.

Termination of Employment

To encourage employees to remain in the employment of BHB, a participant must be
an active employee of BHB on the day the award is paid (see exceptions for
disability, death, or retirement).

If a participant is terminated by BHB, participation under the program is
forfeited in its entirety.

If a participant voluntarily leaves BHB at any time during the performance
period including the period before the award is paid, s/he will not be eligible
for payment.

The Committee reserves the right to make a decision on whether or not to pay a
pro-rated share of any incentive earned for the performance period in question.

Disability, Death, or Retirement

If a participant is disabled by an accident or illness, and is disabled long
enough to be placed on long-term disability, his/her incentive award for the
performance period shall be prorated so that no award will be earned during the
period of long-term disability. Payment will be made on the same schedule as
with other participants.

 

34



--------------------------------------------------------------------------------

In the event of death, BHB will pay to the participant’s estate the pro rata
portion of the award that had been earned by the participant. Payment will be
made on the same schedule as with other participants.

In the event of retirement, BHB will pay to the participant a pro rata portion
of the award that had been earned by the participant. Payment will be made on
the same schedule as with other participants.

In the event of a Change in Control time-based grants will vest at 100% and
Performance-based grants will vest at 100% of target. Payment will be made as
soon as administratively possible after the Change of Control event is
finalized. A Change of Control event will be determined as defined in BHB’s
currently executed Change of Control agreements.

Participants who have willfully engaged in any activity, injurious to the BHB,
will upon termination of employment, death, or retirement, forfeit any incentive
award earned during a performance period in which the termination occurred.

Ethics and Interpretation

If there is any ambiguity as to the meaning of any terms or provisions of this
LTEIP or any questions as to the correct interpretation of any information
contained therein, BHB’s interpretation expressed by the Board of Directors will
be final and binding.

Clawback (pending further refinement of pending SEC regulations)

In the event that BHB is required to prepare an accounting restatement due to
error, omission, or fraud (as determined by the members of the Board of
Directors who are considered “independent” for purposes of the listing standards
of the NYSE MKT) each plan participant shall reimburse BHB for part or the
entire incentive award made to such plan participant on the basis of having met
or exceeded specific targets for the performance periods. For purposes of the
LTEIP, the term “incentive awards” means awards made under the BHB’s LTEIP, the
amount of which is determined in whole or in part upon specific performance
targets relating to the financial results of BHB. BHB may seek to reclaim
incentives within a three-year period of the incentive payout.

In addition, the altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including termination of employment. In addition, any incentive compensation as
provided by the LTEIP to which the employee would otherwise be entitled will be
revoked even though an accounting reinstatement may not be required.

Miscellaneous

The LTEIP will not be deemed to give any participant the right to be retained in
the employ of BHB, nor will the LTEIP interfere with the right of BHB to
discharge any participant at any time.

 

35



--------------------------------------------------------------------------------

In the absence of an authorized, written employment contract, the relationship
between employees and BHB is one of at-will employment. The LTEIP does not alter
the relationship.

This LTEIP and the transactions and payments hereunder shall, in all respect, be
governed by, and construed and enforced in accordance with the laws of the State
of Maine.

Each provision in this LTEIP is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not, in any way, be affected or impaired thereby.

This Plan is proprietary and confidential to BHB and its employees and should
not be shared outside the organization except as authorized by the Compensation
and Human Resources Committee for public disclosure documents.

 

36